 
Exhibit 10.1
 
SHARE PURCHASE AGREEMENT
 
This SHARE PURCHASE AGREEMENT (this “Agreement”), is made and entered into as of
December 15, 2017, by and among Cellular Biomedicine Group Inc., a Delaware
corporation with its principal place of business at 19925 Stevens Creek Blvd.,
Suite 100, Cupertino, California 95014 U.S.A. (the “Company”), and the
purchasers whose names are set forth in Annex A (each, a “Purchaser”, and
collectively, the “Purchasers”).
 
RECITALS
 
              WHEREAS, the Company wishes to issue and sell to the Purchaser,
and the Purchaser wishes to subscribe for and purchase from the Company, shares
of Common Stock of the Company, par value $0.001 per share (the “Common Stock”),
upon the terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants and agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
ARTICLE I

DEFINITIONS
 
1.1. Certain Defined Terms. As used in this Agreement, and unless the context
requires a different meaning, the following terms shall have the following
meanings:
 
“Action” means any notice of noncompliance or violation, or any claim, demand,
charge, action, suit, litigation, audit, settlement, complaint, stipulation,
assessment or arbitration, or any request (including any request for
information), review, inquiry, hearing, proceeding or investigation, an
opposition, revocation, reexamination, interference or similar proceeding by any
Person or by or before any Governmental Authority.
 
 “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations under
the Securities Exchange Act of 1934, as amended.
 
 “the Purchaser” is defined in the preamble.
 
“the Purchaser Indemnified Parties” is defined in Section 10.2.
 
 “Closing” is defined in Section 2.2.
 
“Closing Date” is defined in Section 2.2.
 
 “Contract” means any contract, agreement, binding arrangement, commitment or
understanding, bond, note, indenture, mortgage, debt instrument, license (or any
other contract, agreement or binding arrangement concerning Intellectual
Property), franchise, lease or other instrument or obligation of any kind,
written or oral (including any amendments or other modifications thereto).
 
 “GAAP” means United States generally accepted accounting principles applied on
a consistent basis.
 
 

 
 
“Governmental Authority” means any foreign, federal or national, state or
provincial, municipal or local government, governmental authority, regulatory or
administrative agency, governmental commission, department, board, bureau,
agency or instrumentality, political subdivision, court, tribunal, official
arbitrator or arbitral body in each case whether domestic or foreign.
 
 “Indemnitee” is defined in Section 10.4(a).
 
“Indemnitor” is defined in Section 10.4(a).
 
“Intellectual Property” means all of the following as they exist in any
jurisdiction throughout the world: (a) Patents; (b) trademarks; (c) Copyrights;
(d) trade secrets and other confidential or proprietary business information,
including concepts, ideas, designs, research or development information,
processes, procedures, techniques, technical information, specifications,
operating and maintenance manuals, drawings, methods, know-how, data, formulas,
compositions, and methods, technical data, customer and supplier lists, pricing
and cost information, and business and marketing plans and proposals,
discoveries, inventions, modifications, extensions, improvements, and other
proprietary rights (whether or not patentable or subject to copyright,
trademark, or trade secret protection); (e) all domain name and domain name
registrations, web sites and web pages and related rights, registrations, items
and documentation related thereto; (f) Software; (g) rights of publicity and
privacy, and moral rights, and (h) all licenses, sublicenses, permissions, and
other agreements related to the preceding property.
 
“IRS” means the U.S. Internal Revenue Service or any successor entity.
 
“Knowledge” means: (i) with respect to the Company, the knowledge of a
particular matter by a U.S. Security Exchange Act Section 16 officer of the
Company (“Officer”) in each case after due inquiry under the circumstances; (ii)
with respect to each Officer, the knowledge of a particular matter by such
Officer, in each case after due inquiry under the circumstances; and (iii) with
respect to the Purchaser, the actual present knowledge of a particular matter by
any of the directors or executive officers of the Purchaser, as applicable,
without any duty of inquiry.
 
“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, principle of common law, ordinance, code, edict, decree,
proclamation, treaty, convention, rule, regulation, directive, requirement,
writ, injunction, settlement, Permit or Order that is or has been issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.
 
 “Liabilities” means any and all debts, liabilities and obligations of any
nature whatsoever, whether accrued or fixed, absolute or contingent, mature or
unmatured or determined or determinable, including those arising under any Law,
Action, Order or Contract.
 
 “Lien” means any interest (including any security interest), pledge, mortgage,
lien, encumbrance, charge, claim or other right of third parties, whether
created by law or in equity, including any such restriction on the use, voting,
transfer, receipt of income or other exercise of any attributes of ownership.
 
“Loss” is defined in Section 10.2.
 
2

 
 
 “Material Adverse Effect” means, with respect to the Purchaser and the Company,
any event, fact, condition, change, circumstance, occurrence or effect, which,
either individually or in the aggregate with all other events, facts,
conditions, changes, circumstances, occurrences or effects, (a) that has a
material adverse effect on the business, properties, prospects, assets,
Liabilities, condition (financial or otherwise), operations, licenses or other
franchises or results of operations of business, or materially diminish the
value of the business or its assets or materially increase the liabilities or
(b) that materially impairs or delays the ability of the Purchaser or the
Company to perform their respective obligations under this Agreement or to
consummate the transactions contemplated hereby and thereby; provided, however,
that a Material Adverse Effect will not include any adverse effect or change
resulting from any change, circumstance or effect relating to (i) the economy in
general, (ii) securities markets, regulatory or political conditions in the
United States or China (including terrorism or the escalation of any war,
whether declared or undeclared or other hostilities), (iii) changes in
applicable Laws or GAAP or the application or interpretation thereof, (iv) the
industry in which the Company’s or the Company’s business operates and not
specifically relating to the business or (v) a natural disaster (provided, that
in the cases of clauses (i) through (v), the Company’s or the Purchaser’s
business is not disproportionately affected by such event as compared to other
similar companies and businesses in similar industries and geographic regions as
the Company’s or the Purchaser’s business).
 
“Order” means any order, writ, rule, judgment, injunction, decree, stipulation,
determination or award entered by or with any Governmental Authority.
 
“Patents” means all patents, patent applications and the inventions, designs and
improvements described and claimed therein, patentable inventions, and other
patent rights (including any divisionals, continuations, continuations-in-part,
substitutions, or reissues thereof, whether or not patents are issued on any
such applications and whether or not any such applications are amended,
modified, withdrawn, or refiled).
 
“Permit” means any federal, state, local, foreign or other third-party permit,
grant, easement, consent, approval, authorization, exemption, license,
franchise, concession, ratification, permission, clearance, confirmation,
endorsement, waiver, certification, designation, product registration, rating,
registration or qualification that is or has been issued, granted, given or
otherwise made available by or under the authority of any Governmental Authority
or other Person.
 
“Permitted Exceptions” means bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally
and general principles of equity (regardless of whether enforceability is
considered in a proceeding at law or in equity).
 
 “Person” shall include any individual, trust, firm, corporation, limited
liability company, partnership, Governmental Authority or other entity or
association, whether acting in an individual, fiduciary or any other capacity.
 
“Registrable Securities” is defined in Section 9.6.
 
“Representative” means, as to any Person, such Person’s Affiliates and its and
their managers, directors, officers, employees, agents and advisors (including
financial advisors, counsel and accountants).
 
“SEC” means U.S. Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
3

 
 
“the Company ” is defined in the preamble.
 
“the Company Indemnified Parties” is defined in Section 10.3.
 
“SEC Filings” mean any forms, reports and documents filed or furnished
(including such documents, as supplemented and amended since the times of
filing) by the Company with the Securities and Exchange Commission (the “SEC”)
under the Exchange Act filed prior to the date of this Agreement
 
“Special Reps” is defined in Section 10.1.
 
 “Survival Date” is defined in Section 10.1.
 
 “Tax” means any applicable federal, state, local or foreign income, gross
receipts, license, payroll, parking, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, natural resources, customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), payroll, unemployment, disability, real property, personal property,
sales, use, transfer, registration, value added, alternative or add-on minimum,
estimated tax, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not, including such item for
which Liability arises from the application of Treasury Regulation 1.1502-6, as
a transferee or successor-in-interest, by contract or otherwise, and any
Liability assumed or arising as a result of being, having been, or ceasing to be
a member of any affiliated group (as defined in Section 1504(a) of the Internal
revenue Service Code) (or being included or required to be included in any Tax
Return relating thereto) or as a result of any Tax indemnity, Tax sharing, Tax
allocation or similar Contract.
 
“Third Party” shall mean any Person that is not a Party to this Agreement or an
Affiliate of a Party to this Agreement.
 
“Transaction Documents” mean this Agreement and all schedules, exhibits and
appendices attached to hereto and thereto.
 
 ARTICLE II

PURCHASE AND SALE OF SHARES
 
2.1. Purchase of Shares. Upon the terms and subject to the conditions herein set
forth, the Company hereby agrees to sell and deliver to the Purchasers, and the
Purchasers hereby agree to purchase and acquire from the Company, an aggregate
of 41,667 shares (the “Shares”) of Common Stock at the purchase price of Twelve
U.S. Dollars ($12.00) per share, for an aggregate purchase price of Five Hundred
Thousand Dollars ($500,000) (the “Purchase Price”).
 
2.2. Closing. The purchase and sale of the Shares shall take place remotely via
the exchange of documents and signatures, at 10:00 a.m. EST, on or about
December 22, 2017, or at such other time and place as the Company and the
Purchasers mutually agree upon in writing (which time and place are designated
as the “Closing” and such date is designated as the “Closing Date”).
 
ARTICLE III
CLOSING DELIVERABLE AND CLOSING CONDITIONS
 
3.1. Closing Deliveries by the Company.
 
At Closing, the Company shall deliver or cause to be delivered to the
Purchasers:
 
4

 
 
 
(a) duly issued certificate evidencing the number of Shares sold in exchange for
the Purchase Price paid at the closing registered in the name of the Purchaser;
 
(b) At Closing, executed counterparts of the Transaction Documents to which the
Company is a party;
 
(c) a certificate of a duly authorized officer of the Company certifying as to
the matters set forth in Section 6.1(a).
 
3.2. Closing Deliveries by the Purchasers.
 
At the Closing, each Purchaser shall deliver to the Company:
 
(a) the Purchase Price by wire transfer in immediately available funds in US
dollars to the bank account designated by the Company and provided in Exhibit 2
attached hereto;
 
(b) executed counterparts of the Transaction Documents to which such Purchaser
is a party (including but not limited to the Investor Questionnaire attached as
Exhibit 3 to this Agreement); and
 
(c) if the Purchaser is an entity, a certificate of a duly authorized officer of
such Purchaser certifying as to the matters set forth in Section 7.1.
 
3.3. Conditions to Obligations of the Company.
 
The obligations of the Company to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment or written waiver, at or
prior to the Closing, of each of the following conditions:
 
(a) Representations and Warranties. The representations and warranties of each
Purchaser shall be true and correct in all material respects as of each date
when made and as of the Closing Date, as though made at that time (except for
representations and warranties that speak as of a specific date), and each
Purchaser shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by each Purchaser at or prior to the
Closing Date.
 
(b) No Order. No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law or Order (whether temporary, preliminary or
permanent) that has the effect of making the transactions contemplated by the
Transaction Documents illegal or otherwise restraining or prohibiting the
consummation of such transactions; and
 
(c) Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be obtained and effective as of the Closing.
 
3.4. Conditions to Obligations of the Purchasers.
 
 The obligations of the Purchasers to consummate the transactions contemplated
by this Agreement shall be subject to the fulfillment or written waiver, at or
prior to the Closing, of each of the following conditions:
 
5

 
 
(a) Representations and Warranties. The representations and warranties of the
Company shall be true and correct in all material respects as of the date when
made and as of Closing Date as though made at such time (except for
representations and warranties that speak as of a specific date) and the Company
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.
 
(b) No Order. No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law or Governmental Order (whether temporary,
preliminary or permanent) that has the effect of making the transactions
contemplated by the Transaction Documents illegal or otherwise restraining or
prohibiting the consummation of such transactions;
 
(c) No Material Adverse Change. There shall not have occurred prior to the
Closing any event or transaction reasonably likely to have a Material Adverse
Effect or above taken as a whole.
 
ARTICLE IV
[Intentionally omitted]
 
ARTICLE V
TERMINATION
 
5.1. Termination.
 
This Agreement may be terminated at any time prior to the Closing:
 
(a) by either the Purchasers or the Company in the event that any Order
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement shall have become final and non-appealable;
 
(b) by the Company if the Purchasers shall have breached any of its
representations, warranties, covenants or agreements contained in this Agreement
which would give rise to the failure of a condition set forth in Article VII,
which breach cannot be or has not been cured within 30 days after the giving of
written notice by the Company to the Purchasers specifying such breach,
 
(c) by the Purchasers if the Company shall have breached any of its
representations, warranties, covenants or agreements contained in this Agreement
which would give rise to the failure of a condition set forth in Article VI,
which breach cannot be or has not been cured within 30 days after the giving of
written notice by the Purchaser to the Company specifying such breach; or
 
(d) by the mutual written consent of the Company and the Purchasers.
 
5.2 Effect of Termination. In the event of termination of this Agreement under
this Section 5.2, this Agreement shall forthwith become void and there shall be
no liability on the part of any party hereto except that nothing herein shall
relieve any party hereto from liability for any willful breach of any provision
of this Agreement.
 
6

 


 ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to the Purchasers, as of the date of this
Agreement and as of the Closing Date, except as set forth in the SEC Filings, as
follows:
 
6.1. Organization; Capitalization; Subsidiaries.
 
(a) The Company is a Delaware corporation duly organized, validly existing and
in good standing under the laws of Delaware and has full corporate power and
authority to own, use and operate its assets and to conduct its business as and
where it is being conducted.
 
(b) Exhibit 1 hereto sets forth all of the subsidiaries of the Company and their
respective ownership of corporate interests in the Company as of the date hereof
and as of the Closing Date. Except for employee stock options granted in the
normal course of business, there are no other securities, options, warrants,
calls, rights, commitments or agreements of any character to which the Company
is bound to issue, deliver, sell, repurchase or redeem, or cause to be issued,
delivered, sold, repurchased or redeemed, any of its corporate interests or
obligating the Company to sell, transfer, deliver, assign, convey or purchase or
cause to be sold, transferred, delivered, assigned, conveyed or purchased any
corporate interests in the Company.
 
6.2. Authorization. The Company has full power and authority to enter into this
Agreement to which it is a party and to consummate the transactions contemplated
hereby and thereby and to perform its obligations hereunder and thereunder. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by Board
of Directors’ action on the part of the Company. This Agreement has been duly
executed and delivered by the Company. This Agreement constitutes, and upon the
execution and delivery thereof by the Company, will constitute, a legal, valid
and binding obligation of the Company, as applicable, enforceable against the
Company, as applicable, in accordance with their respective terms, except as the
enforceability thereof may be limited by the Permitted Exceptions.
 
6.3. Valid Issuance of the Shares. The Shares to be issued to the Purchasers
pursuant to this Agreement have been or will be upon issuance duly authorized
and, when issued and delivered in accordance with the terms of this Agreement,
will be validly issued, fully paid and non-assessable.
 
6.4. DISCLAIMER OF FREEDOM TO OPERATE. THE COMPANY SPECIFICALLY DISLAIMS, AND
NEITHER MAKES ANY WARRANTY, EXPRESS OR IMPLIED, OR NON-INFRINGMENT, OR
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR USE, NOR WARRANTS THE
ABILITY TO PROCEED WITH THE RESEARCH, DEVELOPMENT AND/OR COMMERCIAL PRODUCTION
OF A NEW PRODUCT OR PROCESS WITHOUT A RISK OF INFRINGING THE INTELLECTUAL
PROPERTY (IP) RIGHTS OF ANY THIRD PARTIES.
 
6.5. Litigation; Legal Matters. There is no Action pending or, to the Knowledge
of the Company, threatened, whether at law or in equity, or before or by any
Governmental Authority, nor any Order of any Governmental Authority which would
have a Material Adverse Effect (without regard to the availability of
insurance), and the Company has no Knowledge of any valid basis for any such
Action.
 
7

 
 
6.6. Compliance with Laws. The Company is in compliance, and has complied, in
all material respects with all Laws and Orders in respect of the ownership,
operation, use or possession of its assets and/or the conduct of its business.
None of the ownership, operation, use or possession of its assets or the conduct
of the Company’s business conflicts with the rights of any other Person or
violates, or with or without the giving of notice or passage of time, or both,
will violate, conflict with or result in a default, right to accelerate or loss
of rights under, any terms or provisions of any Lien, Contract or any Law or
Order to which the Company is a party or by which any of its assets or the
Company’s business may be bound or affected. The Company has not received any
written notice, order, complaint or other written communication from any
Governmental Authority that the Company is not in compliance in all material
respects with any such Laws and Orders with respect to the assets and/or the
conduct of the Company’s business.
 
6.7. Taxes.  
 
(a) The Company has filed all federal, state, local and other tax returns which
it has been required to file which relate to or might in any way affect its
assets and/or its business.  Each such return is true and accurate in all
material respects.  The Company has timely paid all taxes due with respect to
the taxable periods covered by such tax returns and all other taxes (whether or
not shown on any tax return). There are no Liens with respect to taxes on any of
its assets (other than statutory Liens for current taxes not yet due and
payable).
 
(b) There are no pending or, to the Knowledge of the Company, threatened audits,
investigations, disputes, notices of deficiency, claims or other Actions for or
relating to any taxes of the Company which would reasonably be expected to
result in any Liens on its assets or result in any material liability of the
Company for any tax.
 
ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
 
Each Purchaser represents and warrants to the Company as of the date of this
Agreement and as of the Closing Date as follows:
 
7.1. Organization and Qualification. Each Purchaser, if not an individual
person, is an entity duly organized, validly existing and in good standing under
the Laws of the jurisdiction of its formation and has all requisite power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted.
 
7.2. Authorization. Each Purchaser has full corporate power and authority to
enter into this Agreement and to consummate the transactions contemplated hereby
and thereby. The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby have been duly authorized by all
necessary corporate action on the part of such Purchaser. This Agreement has
been duly executed and delivered by such Purchaser. This Agreement constitutes,
and upon the execution and delivery thereof by such Purchaser, a legal, valid
and binding obligation, as applicable, enforceable against each Purchaser in
accordance with its terms. Such Purchaser has corporate power and authority to
enter into this Agreement to which it is a party and to consummate the
transactions contemplated hereby.
 
7.3. No Contravention. Neither the execution, delivery and performance of this
Agreement by a Purchaser, nor the consummation of the transactions contemplated
hereby or thereby, will (a) violate or conflict with, any provision of the
governing documents of such Purchaser, (b) violate or conflict with any Law or
Order to which such Purchaser is bound or subject, or (c) any Contract or Permit
to which such Purchaser is a party or by which Party or such Purchaser may be
bound or affected, other than, in cases of clauses (a) through (c), such
violations or conflicts which not reasonably be expected to have a Material
Adverse Effect.
 
8

 
 
7.4.         No Registration of the Shares. The Purchaser acknowledges that it
is aware that (i) the Shares are restricted shares and have not been registered
under the Securities Act and that the Shares cannot be and will not be sold
unless they are subsequently registered under the Securities Act or an exemption
from such registration is available, (ii) the Shares have not been registered or
qualified under any applicable state law regulating securities and therefore the
Shares cannot and will not be sold unless it is subsequently registered or
qualified under any such act or an exemption therefrom is available, (iii)
neither the Company, nor any representative of the Company has made any
representation, warranty, or covenant whatsoever as to whether any exemption
from the Securities Act, including, without limitation, any exemption for
limited sales in routine brokers’ transactions pursuant to Rule 144 under the
Securities Act is, or will become, available, (iv) neither the Company, nor any
Representative of the Company has made any representation, warranty, or covenant
whatsoever as to whether any exemption from any applicable state law is, or will
become, available, and (v) therefore, the Purchaser must agree to bear the
economic risk of investment for an indefinite period of time.
 
7.5. Sophistication. Each Purchaser represents and warrants that it (i) is an
“accredited investor” as that term is defined in Rule 501(a) under Regulation D
promulgated pursuant to the Securities Act; or (ii) has such knowledge and
experience in financial and business matters as to be able to protect its own
interests in connection with an investment in the Shares. Each Purchaser further
represents and warrants that (x) it is capable of evaluating the merits and risk
of such investment, (y) that it has not been organized for the purpose of
acquiring Shares and (z) that it is being represented in this transaction by an
attorney who is fully familiar with the securities laws affecting this
transaction.
 
7.6. Intent. Each Purchaser is purchasing the Shares solely for investment
purposes, for the Purchaser’s own account, and not with a view towards the
distribution or dissemination thereof. Each Purchaser has no present arrangement
to sell the Shares to or through any person or entity. Each Purchaser
understands that the Shares must be held indefinitely unless such Shares are
resold pursuant to a registration statement under the Securities Act or an
exemption from registration is available.
 
7.7. No Obligation to Register Shares. Each Purchaser understands that the
Company is under no obligation to register the Shares under the Securities Act,
or to assist such Purchaser in complying with the Securities Act or the
securities laws of any state of the United States or of any foreign jurisdiction
other than as expressly provided herein.
 
7.8. Investment Experience. Each Purchaser, or such Purchaser’s professional
advisors, have such knowledge and experience in finance, securities, taxation,
investments and other business matters as to evaluate investments of the kind
described in this Agreement. By reason of the business and financial experience
of such Purchaser or his or her professional advisors (who are not affiliated
with or compensated in any way by the Company or any of its affiliates or
selling agents), such Purchaser can protect his or her own interests in
connection with the transactions described in this Agreement. Each Purchaser is
able to afford the loss of his, her or its entire investment in the Shares.
 
7.9. Independent Investigation. Each Purchaser, in making the decision to
purchase the Shares, has relied upon an independent investigation of the Company
and has not relied upon any information or representations made by any third
parties or upon any oral or written representations or assurances from the
Company, its officers, directors or employees or any other representatives or
agents of the Company, other than as set forth in this Agreement and the
exhibits and schedules attached hereto. Each Purchaser is familiar with the
business, operations and financial condition of the Company and has had an
opportunity to ask questions of, and receive answers from, the Company’s
officers and directors concerning the Company and the terms and conditions of
the offering of the Shares and has had full access to such other information
concerning the Company as such Purchaser has requested.
 
9

 
 
7.10. Not a Broker-Dealer. Each Purchaser is neither a registered representative
under the Financial Industry Regulatory Authority (“FINRA”), a member of FINRA
or associated or Affiliated (as defined below) with any member of FINRA, nor a
broker-dealer registered with the SEC under the Exchange Act of 1934, as amended
(“Exchange Act”) or engaged in a business that would require it to be so
registered, nor is it an Affiliate of a broker-dealer or any Person engaged in a
business that would require it to be registered as a broker-dealer. In the event
such Purchaser is a member of FINRA, or associated or Affiliated with a member
of FINRA, such Purchaser agrees, if requested by FINRA, to sign a lock-up, the
form of which shall be satisfactory to FINRA with respect to the Securities.
“Affiliate” means, with respect to any specified Person: (i) if such Person is
an individual, the spouse of that Person and, if deceased or disabled, his
heirs, executors, or legal representatives, if applicable, or any trusts for the
benefit of such individual or such individual’s spouse and/or lineal
descendants, or (ii) otherwise, another Person that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, the Person specified. As used in this definition, “control”
shall mean the possession, directly or indirectly, of the power to cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or other written instrument.
“Person” shall mean an individual, entity, corporation, partnership,
association, limited liability company, limited liability partnership,
joint-stock company, trust or unincorporated organization.
 
7.11. Not an Underwriter. Each Purchaser is not an underwriter of the
Securities, nor is it an Affiliate of an underwriter of the Securities.
 
7.12. No Advice from Company. Each Purchaser acknowledges that he, she or it has
had the opportunity to review this Agreement, the exhibits hereto (including the
risk factors relating to the Company attached hereto) and the transactions
contemplated by this Agreement with such Purchaser’s own legal counsel and
investment and tax advisors. Except for any statements or representations of the
Company made in this Agreement, each Purchaser is relying solely on its counsel
and advisors and not on any statements or representations of the Company or any
of its representatives or agents for legal, tax or investment advice with
respect to this investment, the transactions contemplated by this Agreement or
the securities laws of any jurisdiction. Each Purchaser has consulted, to the
extent deemed appropriate by such Purchaser, with such Purchaser’s own advisers
as to the financial, tax, legal and related matters concerning an investment in
the Securities and on that basis believes that its investment in the Securities
is suitable and appropriate for such Purchaser.
 
7.13. Reliance on Representations and Warranties. Each Purchaser understands
that the Shares are being offered and sold to such Purchaser in reliance on
exemptions contained in specific provisions of United States federal and state
securities laws and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of such Purchaser set forth in this Agreement in order to determine the
applicability of the exemptions contained in such provisions.  
 
7.14.           Regulation S Exemption. To the extent that the Shares are being
offered and sold to a Purchaser in reliance on an exemption from the
registration requirements of United States federal and state securities laws
under Regulation S promulgated under the Securities Act (each, a “Reg. S
Purchaser”), such Purchaser represents, warrants and agrees that:
 
(a) The Purchaser is not a U.S. Person and is not an affiliate (as defined in
Rule 501(b) under the Securities Act) of the Company and is not acquiring the
Shares for the account or benefit of a U.S. Person. A “U.S. Person” means any
one of the following:
 
(i) any natural person resident in the United States of America;
 
10

 
 
(ii) any partnership, limited liability company, corporation or other entity
organized or incorporated under the laws of the United States of America;
 
(iii) any estate of which any executor or administrator is a U.S. Person;
 
(iv) any trust of which any trustee is a U.S. Person;
 
(v) any agency or branch of a foreign entity located in the United States of
America;
 
(vi) any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
person;
 
 
(vii) any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and
 
(viii) any partnership, company, corporation or other entity if:
 
(1)           organized or incorporated under the laws of any foreign
jurisdiction; and
 
(2)           formed by a U.S. person principally for the purpose of investing
in securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.
 
(b) At the time of the origination of contact concerning this Agreement and the
date of the execution and delivery of this Agreement, the Purchaser was outside
of the United States.
 
(c) The Purchaser will not, during the period commencing on the date of issuance
of the Shares and ending on the six-month anniversary of such date, or such
shorter period as may be permitted by Regulation S or other applicable
securities law (the “Restricted Period”), offer, sell, pledge or otherwise
transfer the Shares in the United States, or to a U.S. Person for the account or
for the benefit of a U.S. Person, or otherwise in a manner that is not in
compliance with Regulation S.
 
(d) The Purchaser will, after expiration of the Restricted Period, offer, sell,
pledge or otherwise transfer the Shares only pursuant to registration under the
Securities Act or an available exemption therefrom and in accordance with all
applicable state and foreign securities laws.
 
(e) The Purchaser was not in the United States engaged in, and prior to the
expiration of the Restricted Period will not engage in, any short selling of or
any hedging transaction with respect to the Shares, including without
limitation, any put, call or other option transaction, option writing or equity
swap.
 
(f) Neither the Purchaser nor or any person acting on his behalf has engaged,
nor will engage, in any directed selling efforts to a U.S. Person with respect
to the Shares and the Purchaser and any person acting on his or her behalf have
complied and will comply with the “offering restrictions” requirements of
Regulation S under the Securities Act.
 
11

 
 
(g) The transactions contemplated by this Agreement have not been pre-arranged
with a Purchaser located in the United States or with a U.S. Person, and are not
part of a plan or scheme to evade the registration requirements of the
Securities Act.
 
(h) Neither the Purchaser nor any person acting on its behalf has undertaken or
carried out any activity for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States,
its territories or possessions, for any of the Shares. The Purchaser agrees not
to cause any advertisement of the Shares to be published in any newspaper or
periodical or posted in any public place and not to issue any circular relating
to the Shares, except such advertisements that include the statements required
by Regulation S under the Securities Act, and only offshore and not in the U.S.
or its territories, and only in compliance with any local applicable securities
laws.
 
7.15. Review of Investor Questionnaire. Each Purchaser has carefully reviewed
and completed the Investor Questionnaire annexed hereto as Exhibit 3.
 
7.16. No Advertisements. Each Purchaser is not subscribing for the Shares as a
result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio or via the Internet, or presented at any
seminar or meeting, and is not aware of any public advertisement or general
solicitation in respect of the Company or its securities.
 
7.17. Legend. Each Purchaser acknowledges and agrees that the Shares shall bear
a restricted legend (the “Legend”), in the form and substance as set forth in
Article VIII hereof, prohibiting the offer, sale, pledge or transfer of the
securities, except (i) pursuant to an effective registration statement filed
under the Securities Act, (ii) pursuant to an exemption from registration
provided by Rule 144 under the Securities Act (if available), or (iii) pursuant
to any other exemption from the registration requirements of the Securities Act,
and in each case in accordance with any applicable securities laws of any state
or any other jurisdiction.
 
7.18. Economic Considerations. Each Purchaser is not relying on the Company, or
its affiliates or agents with respect to economic considerations involved in
this investment. Each Purchaser has relied solely on his, her or its own
advisors.
 
7.19. Compliance with Laws. Any resale of the Shares in any jurisdiction outside
of the United States will be made in compliance with the securities laws of such
jurisdiction. Each Purchaser will not offer to sell or sell the Shares in any
jurisdiction unless such Purchaser obtains all required consents, if any. Each
Purchaser acknowledges that such Purchaser is familiar with Rule 144 (“Rule
144”) under the Securities Act, and has been advised that Rule 144 permits
resales only under certain circumstances. Each Purchaser understands that to the
extent that Rule 144 is not available, such Purchaser will be unable to sell any
Securities without either registration under the Securities Act or the existence
of another exemption from such registration requirement.
 
7.20. Foreign Investors. If a Purchaser is not a United States person (as
defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended), the Purchaser hereby represents that it has satisfied itself as to the
full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Shares or any use of this Agreement, including
(i) the legal requirements within its jurisdiction for the purchase of the
Shares, (ii) any foreign exchange restrictions applicable to such purchase,
(iii) any governmental or other consents that may need to be obtained, and (iv)
the income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale, or transfer of the Shares. Such Purchaser’s
subscription and payment for and continued beneficial ownership of the Shares
will not violate any applicable securities or other laws of the Purchaser’s
jurisdiction.
 
12

 
 
7.21. Investment Commitment. Each Purchaser's overall commitment to investments
which are not readily marketable is not disproportionate to such Purchaser's net
worth, and an investment in the Shares will not cause such overall commitment to
become excessive.
 
7.22. Receipt of Information. Each Purchaser has received all documents,
records, books and other information pertaining to such Purchaser’s investment
in the Company that has been requested by the Purchaser.
 
7.23. Residence. If the Purchaser is an individual, then the Purchaser resides
in the state or province identified in the address of the Purchaser set forth on
Exhibit 3; if the Purchaser is a partnership, corporation, limited liability
company or other entity, then the office or offices of the Purchaser in which
its principal place of business is identified in the address or addresses of the
Purchaser set forth on Exhibit 3.
 
7.24. No Reliance. Other than as set forth herein, each Purchaser is not relying
upon any other information, representation or warranty by the Company or any
officer, director, stockholder, agent or representative of the Company in
determining to invest in the Shares. Each Purchaser has consulted, to the extent
deemed appropriate by such Purchaser, with such Purchaser’s own advisers as to
the financial, tax, legal and related matters concerning an investment in the
Shares and on that basis believes that its investment in the Shares is suitable
and appropriate for the Purchaser.
 
7.25. No Governmental Review. Each Purchaser is aware that no federal or state
agency has (i) made any finding or determination as to the fairness of this
investment, (ii) made any recommendation or endorsement of the Shares or the
Company, or (iii) guaranteed or insured any investment in the Shares or any
investment made by the Company.
 
7.26. Potential Loss of Investment; Risk Factors. Each Purchaser understands
that an investment in the Shares is a speculative investment which involves a
high degree of risk and the potential loss of his or her entire investment. Each
Purchaser has considered carefully and understands the risks associated with an
investment in the Shares set forth in the SEC Filings.
 
7.27.  Anti Money Laundering Law Compliance. Each Purchaser, its Affiliates and
each of their respective officers, directors, supervisors, managers, agents, and
employees, has not violated, its purchase of the Shares will not violate, and it
has instituted and maintains policies and procedures designed to ensure
continued compliance with the anti-money laundering laws, regulations or
government guidance regarding anti-money laundering, and international
anti-money laundering principals or procedures of the United States, Hong Kong,
People’s Republic of China and any related or similar statutes, rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti Money Laundering Laws”), and no Proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Purchaser with respect to the Anti Money Laundering Laws is
pending or, to the best knowledge of the Purchaser, threatened.
 
ARTICLE VIII
LEGENDS, ETC.


8.1. Legend. Each certificate representing the Shares shall be endorsed with the
following legends, in addition to any other legend required to be placed thereon
by applicable federal or state securities laws:
 
13

 
 
Investment pursuant to Regulation D:
 
“THESE SECURITIES ARE BEING OFFERED TO INVESTORS WITHOUT REGISTRATION WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN
RELIANCE UPON REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“THE SECURITIES ACT”). TRANSFER OF THESE SECURITIES IS PROHIBITED,
EXCEPT PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO
AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
Investment pursuant to Regulation S:
 
“THESE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT. TRANSFER OF THESE SECURITIES IS
PROHIBITED, EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED
UNDER THE SECURITIES ACT, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR
PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY NOT
BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
8.2. The Purchasers’ Compliance. Nothing in this Article VIII shall affect in
any way each Purchaser’s obligations and agreement to comply with all applicable
securities laws upon resale of the Shares.
 
8.3. Company’s Refusal to Register Transfer of Shares. The Company shall refuse
to register any transfer of the Shares not made (i) pursuant to an effective
registration statement filed under the Securities Act, or (ii) pursuant to an
available exemption from the registration requirements of the Securities Act.
 
ARTICLE IX

OTHER AGREEMENTS
 
9.1. Further Assurances. In the event that at any time after the Closing Date
any further action is reasonably necessary to carry out the purposes of this
Agreement, each of the parties will take such further action (including the
execution and delivery of such further instruments and documents) as the other
parties reasonably may request, at the sole cost and expense of the requesting
party(ies) (unless otherwise specified herein or unless such requesting
party(ies) is entitled to indemnification therefor under ARTICLE X in which
case, the costs and expense will be borne by the parties as set forth in ARTICLE
X).
 
14

 
 
9.2. Confidentiality. Each Purchaser shall, and shall cause their respective
Affiliates to: (a) treat and hold in strict confidence any confidential or
proprietary information relating to the information obtained from such
Purchaser’s due diligence on the Company (“Confidential Information”), and will
not use for any purpose, nor directly or indirectly disclose, distribute,
publish, disseminate or otherwise make available to any third party any of the
Confidential Information without the Company’s prior written consent; (b) in the
event that any of them becomes legally compelled to disclose any Confidential
Information, to provide the Company with prompt written notice of such
requirement so that the Company or an Affiliate thereof may seek a protective
order or other remedy or waive compliance with this Section 9.2; (c) in the
event that such protective order or other remedy is not obtained, or the Company
waives compliance with this Section 9.2, to furnish only that portion of such
Confidential Information which is legally required to be provided as advised in
writing by outside counsel and to exercise their commercially reasonable efforts
to obtain assurances that confidential treatment will be accorded such
Confidential Information; (d) to the extent permitted by applicable Law, to
promptly furnish (prior to, at, or as soon as practicable following, the
Closing) to the Company any and all copies (in whatever form or medium) of all
such Confidential Information and to destroy any and all additional copies of
such Confidential Information and any analyses, compilations, studies or other
documents prepared, in whole or in part, on the basis thereof; provided,
however, that Confidential Information shall not include any information which,
at the time of disclosure, is generally available publicly and was not disclosed
in breach of this Agreement by such Purchaser or their respective Affiliates.
Each Purchaser agrees and acknowledge that remedies at law for any breach of its
obligations under this Section 9.2 are inadequate and that in addition thereto
the Company (or an Affiliate thereof) shall be entitled to seek equitable
relief, including injunction and specific performance, in the event of any such
breach.
 
9.3. Publicity. None of the parties hereto shall, and each party shall cause
their respective Representatives not to, disclose, make or issue, any statement
or announcement concerning this Agreement or the transactions contemplated
hereby (including the terms, conditions, status or other facts with respect
thereto) to any third parties (other than its Representatives who need to know
such information in connection with carrying out or facilitating the
transactions contemplated hereby) without the prior written consent of the other
parties hereto (such consent not to be unreasonably withheld, delayed or
conditioned), except (i) as required by applicable Law after conferring with the
other parties concerning the timing and content of such required disclosure, and
(ii) in the case of the Company, as may be required of the Company by applicable
Law (including any Securities and Exchange Commission rules) or stock exchange’s
requirement.
 
9.4. Litigation Support. Following the Closing, in the event that and for so
long as any party is actively contesting or defending against any third party or
Governmental Authority Action in connection with any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act or transaction involving the transactions
contemplated herein, the other parties will (i) reasonably cooperate with the
contesting or defending party and its counsel in the contest or defense, (ii)
make available its personnel at reasonable times and upon reasonable notice and
(iii) provide (A) such testimony and (B) access to its non-privileged books and
records as may be reasonably requested in connection with the contest or
defense, at the sole cost and expense of the contesting or defending party
(unless such contesting or defending party is entitled to indemnification
therefor under ARTICLE X in which case, the costs and expense will be borne by
the parties as set forth in ARTICLE X).
 
9.5.  Registration Statement. The Company shall prepare and file a registration
statement with the SEC on Form S-1 or equivalent form covering the registration
of the Shares as soon as practicable, and to cause such registration statement
to be declared effective by the SEC.
 
15

 
 
9.6. Piggyback Registration Rights. The Company agrees that if, after the date
hereof, the Board shall authorize the filing of a registration statement under
the Securities Act (other than a registration statement (i) filed in connection
with an offering of securities to employees or directors of the Company pursuant
to any employee stock option or other benefit plan, (ii) filed on Form S-4 or
S-8 or any successor to such forms, (iii) for an exchange offer or offering of
securities solely to the Company’s existing security holders, (iv) for a
dividend reinvestment plan, or (v) solely in connection with a merger, share
capital exchange, asset acquisition, share purchase, reorganization,
amalgamation, subsequent liquidation, or other similar business transaction that
results in all of the Company’s shareholders having the right to exchange their
common stock for cash, securities or other property of a non-capital raising
bona fide business transaction) in connection with the proposed offer of any of
its securities by it or any corporation with which it may combine or merge
subsequent to the Offering, the Company shall: (A) promptly notify each
Purchaser that such registration statement will be filed and that the Shares
purchased pursuant to this Agreement and then held by such Purchaser
(hereinafter the “Registrable Securities”) will be included in such registration
statement at such Purchaser’s request; (B) cause such registration statement to
cover all of such Registrable Securities issued to such Purchaser for which such
Purchaser requests inclusion; (C) use reasonable best efforts to cause such
registration statement to become effective as soon as practicable; and (D) take
all other reasonable action necessary under any Federal or state law or
regulation of any governmental authority to permit all such Registrable
Securities that have been issued to such Purchasers to be sold or otherwise
disposed of, and will maintain such compliance with each such Federal and state
law and regulation of any governmental authority for the period necessary for
such Purchasers to promptly effect the proposed sale or other disposition, but
no later than the date that, assuming compliance with all of the requirements of
Rule 144 promulgated under the Securities Act, the Purchaser would be entitled
to sell all the Registrable Securities pursuant to Rule 144 without limitation.
If the Purchaser desires to include in such registration statement all or any
part of the Registrable Securities held by him/her/it, he/she/it shall, within
twenty (20) days after the above-described notice from the Company, so notify
the Company in writing. Such notice shall state the intended method of
disposition of the Registrable Securities by such Purchaser. If a Purchaser
decides not to include all of his/her/its Registrable Securities in any
registration statement thereafter filed by the Company, such Purchaser shall
nevertheless continue to have the right to include any Registrable Securities in
any subsequent registration statement or registration statements as may be filed
by the Company with respect to offerings of its securities, all upon the terms
and conditions set forth herein. As used in this Section 9.6, the term “Shares”
refers to the purchased Shares, all securities received in replacement of or in
connection with the Shares pursuant to stock dividends or splits, all securities
received in replacement of the Shares in a recapitalization, merger,
reorganization, exchange or the like, and all new, substituted or additional
securities or other properties to which such Purchaser is entitled by reason of
such Purchaser’s ownership of the Shares. Notwithstanding the foregoing,
Purchasers holding Registrable Securities proposing to distribute their
securities through a registration statement that involves an underwritten
offering shall enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwritten offering, and satisfy
such other, customary terms and conditions as the underwriter or underwriters
may reasonably impose. Additionally, the Company shall not be required to
include any of a Purchaser’s Registrable Securities in such underwriting unless
such Purchaser accepts the terms of the underwriting as agreed upon between the
Company and its underwriter(s), and then only in such quantity as the
underwriter or underwriters in their sole discretion determine will not
jeopardize the success of the offering by the Company. If the underwriters
determine that less than all of the Registrable Securities requested to be
registered can be included in such offering, then the Registrable Securities
that are included in such offering shall be allocated among the selling
Purchasers in proportion (as nearly as practicable to) the number of Registrable
Securities owned by each such Purchaser or in such other proportions as shall
mutually be agreed to by all such selling Purchasers.
 
16

 
 
ARTICLE X
INDEMNIFICATION
 
10.1. Survival. All representations and warranties of the Company and the
Purchasers contained in this Agreement (including all schedules and exhibit
hereto and all certificates, documents, instruments and undertakings furnished
pursuant to this Agreement) shall survive the Closing through and until the
second anniversary of the Closing Date; provided however that the
representations and warranties contained in Sections 6.1 (Organization;
Capitalization; Subsidiaries), 6.2 (Authorization), 6.1 (Organization), and 6.2
(Authorization) such representations and warranties collectively, the “Special
Reps”) will survive indefinitely (in each case, the date until each such
representation and warranty shall survive is herein referred to as the “Survival
Date”). If written notice of a claim for breach of any representation or
warranty has been given on or before the applicable Survival Date for such
representation or warranty, then the relevant representations and warranties
shall survive as to such claim, until the claim has been finally resolved. All
covenants, obligations and agreements of the parties contained in this Agreement
(including all schedules and exhibits hereto and all certificates, documents,
instruments and undertakings furnished pursuant to this Agreement), including
any indemnification obligations, shall survive the Closing indefinitely and
continue until fully performed in accordance with their terms.
 
10.2. Indemnification by the Company. Except as otherwise limited by this
ARTICLE X, the Company shall indemnify, defend and hold harmless each of the
Purchasers, and their respective Affiliates, any assignee or successor thereof,
and each officer, director, manager, employee, agent and Representative of each
of the foregoing (collectively, “the Purchaser Indemnified Parties”) from and
against, and pay or reimburse the Purchaser Indemnified Parties for, any and all
losses, Actions, Orders, Liabilities, damages, diminution in value, taxes,
interest, penalties, Liens, amounts paid in settlement, costs and expenses
(including reasonable expenses of investigation and court costs and reasonable
attorneys’ fees and expenses), (any of the foregoing, a “Loss”) suffered or
incurred by, or imposed upon, any Purchaser Indemnified Party arising in whole
or in part out of or resulting directly or indirectly from:
 
(a) any breach of any representation, covenant, obligation or warranty of the
Company in this Agreement;
 
(b) enforcing the Purchaser Indemnified Parties’ indemnification rights provided
for hereunder.
 
10.3. Indemnification by the Purchasers. Except as otherwise limited by this
ARTICLE X, the Purchasers shall indemnify, defend and hold harmless the Company,
its respective Affiliates and each officer, manager, employee, agent and
Representative of each of the foregoing (collectively, the “the Company
Indemnified Parties”) from and against, and pay or reimburse the Company
Indemnified Parties for, any and all Losses, suffered or incurred by, or imposed
upon, any the Company Indemnified Party arising in whole or in part out of or
resulting directly or indirectly from:
 
(a) any breach of any representation, covenant, obligation or warranty of the
Purchasers in this Agreement;
 
(b) any and all Transfer Taxes as defined in Section 11.1; and
 
(c) enforcing the Company Indemnified Parties’ indemnification rights provided
for hereunder.
 
17

 
 
10.4. Indemnification Procedures.
 
(a) For the purposes of this Agreement, (i) the term “Indemnitee” shall refer to
the Person or Persons indemnified, or entitled, or claiming to be entitled, to
be indemnified, pursuant to the provisions of Section 10.2 or 10.3, as the case
may be, and (ii) the term “Indemnitor” shall refer to the Person or Persons
having the obligation to indemnify pursuant to such provisions.
 
(b) In the case of any claim for indemnification under this Agreement arising
from a claim of a Third Party (including any Governmental Authority), an
Indemnitee must give prompt written notice and, subject to the following
sentence, in no case later than thirty (30) days after the Indemnitee’s receipt
of notice of such claim, to the Purchasers or the Company of any claim of which
such Indemnitee has knowledge and as to which it may request indemnification
hereunder. The failure to give such notice will not, however, relieve an
Indemnitor of its indemnification obligations except to the extent that the
Indemnitor is actually harmed thereby. The Indemnitor will have the right to
defend and to direct the defense against any such claim in its name and at its
expense, and with counsel selected by the Indemnitor unless (i) the Indemnitor
fails to acknowledge fully its obligations to the Indemnitee within fifteen (15)
days after receiving notice of such Third Party claim or contests, in whole or
in part, its indemnification obligations therefor, (ii) if the Indemnitor is a
Purchaser, the applicable Third Party claimant is a Governmental Authority or a
then-current customer of a Purchaser, or any of its respective Affiliates, (iii)
if the Indemnitor is a Purchaser, an adverse judgment with respect to the claim
will establish a precedent materially adverse to the continuing business
interests of the Purchaser or any of their respective Affiliates, (iv) there is
a conflict of interest between the Indemnitee and the Indemnitor in the conduct
of such defense, (v) the applicable Third Party alleges claims of fraud, willful
misconduct or intentional misrepresentation, or (vi) such claim is criminal in
nature, could reasonably be expected to lead to criminal proceedings, or seeks
an injunction or other equitable relief against the Indemnitee. If the
Indemnitor elects, and is entitled, to compromise or defend such claim, it will
within fifteen (15) days (or sooner, if the nature of the claim so requires)
notify the Indemnitee of its intent to do so, and the Indemnitee will, at the
request and expense of the Indemnitor, cooperate in the defense of such claim.
If the Indemnitor elects not to, or is not entitled under this Section 10.4(b)
to, compromise or defend such claim, fails to notify the Indemnitee of its
election as herein provided or refuses to acknowledge or contests its obligation
to indemnify under this Agreement, the Indemnitee may pay, compromise or defend
such claim. Notwithstanding anything to the contrary contained herein, the
Indemnitor will have no indemnification obligations with respect to any such
claim which has been or will be settled by the Indemnitee without the prior
written consent of the Indemnitor (which consent will not be unreasonably
withheld, delayed or conditioned); provided, however, that notwithstanding the
foregoing, the Indemnitee will not be required to refrain from paying any claim
which has matured by a court judgment or decree, unless an appeal is duly taken
therefrom and exercise thereof has been stayed, nor will it be required to
refrain from paying any claim where the delay in paying such claim would result
in the foreclosure of a Lien upon any of the property or assets then held by the
Indemnitee or where any delay in payment would cause the Indemnitee material
economic loss. The Indemnitor’s right to direct the defense will include the
right to compromise or enter into an agreement settling any claim by a Third
Party; provided that no such compromise or settlement will obligate the
Indemnitee to agree to any settlement that requires the taking or restriction of
any action (including the payment of money and competition restrictions) by the
Indemnitee (other than the delivery of a release for such claim and customary
confidentiality obligations), except with the prior written consent of the
Indemnitee (such consent to be withheld, conditioned or delayed only for a good
faith reason). Notwithstanding the Indemnitor’s right to compromise or settle in
accordance with the immediately preceding sentence, the Indemnitor may not
settle or compromise any claim over the objection of the Indemnitee; provided,
however, that consent by the Indemnitee to settlement or compromise will not be
unreasonably withheld, delayed or conditioned. The Indemnitee will have the
right to participate in the defense of any claim with counsel selected by it
subject to the Indemnitor’s right to direct the defense. The fees and
disbursements of such counsel will be at the expense of the Indemnitee;
provided, however, that, in the case of any claim which seeks injunctive or
other equitable relief against the Indemnitee, the fees and disbursements of
such counsel will be at the expense of the Indemnitor.
 
18

 
 
(c) Any indemnification claim that does not arise from a Third Party claim must
be asserted by a written notice to the Purchasers or the Company. The recipient
of such notice will have a period of thirty (30) days after receipt of such
notice within which to respond thereto. If the recipient does not respond within
such thirty (30) days, the recipient will be deemed to have accepted
responsibility for the Losses set forth in such notice and will have no further
right to contest the validity of such notice. If the recipient responds within
such thirty (30) days after the receipt of the notice and rejects such claim in
whole or in part, the party delivering will be free to pursue such remedies as
may be available to it under this Agreement or applicable Law.
 
10.5. Limitations on Indemnification.
 
(a) No Indemnitor shall be liable for an indemnification claim made under
Section 10.2(a) or Section 10.3(a) as the case may be: (i) for which a claim for
indemnification is not asserted hereunder on or before the applicable Survival
Date, (ii) to the extent Losses incurred by the Purchaser Indemnified Parties in
the aggregate under Section 10.2(a) or by the Company Indemnified Parties in the
aggregate under Section 10.3(a), as applicable, exceed an amount equal the sum
of $1,000,000 (the “Indemnification Cap”); and (iii) unless and until the Losses
of the Purchaser Indemnified Parties collectively, or of the Company Indemnified
Parties collectively, as applicable, exceed an aggregate amount equal to
$500,000 (the “Basket”), in which case the applicable Indemnitor(s) shall be
obligated to the Indemnitee(s) for the amount of such Losses of the
Indemnitee(s) that exceed the Basket; provided, however, that the Basket and the
Indemnification Cap shall not apply to (i) indemnification claims to the extent
amounts are actually paid under insurance policies maintained by the Indemnitor
(or any of its Affiliates) and (y) indemnification claims based, in whole or in
part, on fraud, willful misconduct or intentional misrepresentation.   
 
(b) The Basket and the Indemnification Cap shall apply only to indemnification
claims made under Section 10.2(a) or Section 10.3(a) and shall not affect or
apply to any other indemnification claim made pursuant to this Agreement,
including those asserted under any other clause of Section 10.2 or Section 10.3.
 
10.6. General Indemnification Provisions.
 
(a) The amount of any Losses suffered or incurred by any Indemnitee shall be
reduced by the amount of any insurance proceeds or other cash receipts paid to
the Indemnitee or any Affiliate thereof as a reimbursement with respect to such
Losses (and no right of subrogation shall accrue to any insurer hereunder,
except to the extent that such waiver of subrogation would prejudice any
applicable insurance coverage), including any indemnification received by the
Indemnitee or such Affiliate from an unrelated party with respect to such
Losses, net of the costs of collection and any related anticipated future
increases in insurance premiums resulting from such Loss or insurance payment.
 
(b) No investigation by the Purchasers or Knowledge of the Purchasers of a
breach of a representation or warranty of the Company shall affect the
representations and warranties of the Company or the recourse available to the
Purchasers under any provision of this Agreement (including ARTICLE X) with
respect thereto.
 
(c)  Notwithstanding anything in this Agreement to the contrary, for purposes of
application of the indemnification provisions of this ARTICLE X, the amount of
any Loss arising from the breach of any representation, warranty, covenant,
obligation or agreement contained in this Agreement shall be the entire amount
of any Loss actually incurred by the respective Indemnitee as a result of such
breach and not just that portion of the Loss that exceeds the relevant level of
materiality, if any.
 
19

 
 
(d) Except to the extent otherwise provided in Section 10.7 below, any
indemnification obligation of an Indemnitor under this ARTICLE X will be paid in
cash within three (3) Business Days after the determination of such obligation
in accordance with Section 10.4.
 
ARTICLE XI
TAX MATTERS
 
11.1. Transfer Taxes. All Taxes imposed in connection with the issuance of the
Shares to the Purchasers (the “Transfer Taxes”), whether such Taxes are assessed
initially against the Purchasers or any Affiliate of the Purchasers or the
Company or any Affiliate thereof, shall be borne and paid by the Purchasers.
 
ARTICLE XII
GENERAL PROVISIONS
 
12.1. Expenses, Taxes, Etc. Except as otherwise expressly provided in this
Agreement, each party will pay all fees and expenses incurred by it in
connection with the negotiation, execution, delivery of, and the performance
under, this Agreement and the consummation of the transactions contemplated
hereby.
 
12.2. Notices. Any notice, request, instruction or other document to be given
hereunder by a party hereto shall be in writing and shall be deemed to have been
given, (i) when received if given in person or by courier or a courier service,
(ii) on the date of transmission if sent by facsimile or email (with affirmative
confirmation of receipt, and provided, that the party providing notice shall
within two (2) business days provide notice by another method under this Section
12.2) or (iii) five (5) business days after being deposited in the U.S. mail,
certified or registered mail, postage prepaid:
 
If to the Company, to:
Andy Chan
19925 Stevens Creek Blvd., Ste 100
Cupertino, CA 95014
Email: andy.chan@cellbiomedgroup.com
 
 
 
 
with a copy (which will not constitute notice) to:
Ellenoff Grossman Schole LLP
1345 Avenue of the Americas, 11th floor

New York, NY 10105
Attn: Sarah Williams, Esq
Email: swilliams@egsllp.com
 
 
 
 
If to the Purchasers, to:
their respective addresses as set forth on Annex A attached hereto.
with a copy (which will not constitute notice) to:
[Name]
[Company]
[Address]
Email:
 

 
or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.
 
20

 
 
12.3. Interpretation. The headings and subheadings of this Agreement are for
reference and convenience purposes only and in no way modify, interpret or
construe the meaning of specific provisions of the Agreement. In this Agreement,
unless the context otherwise requires: (i) whenever required by the context, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) reference to any Person includes
such Person’s successors and assigns but, if applicable, only if such successors
and assigns are permitted by this Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity; (iii) any
accounting term used and not otherwise defined in this Agreement has the meaning
assigned to such term in accordance with GAAP; (iv) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding or succeeding such term and shall be deemed in each
case to be followed by the words “without limitation”; (v) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular Section or other subdivision of this Agreement; (vi) the word “if”
and other words of similar import when used herein shall be deemed in each case
to be followed by the phrase “and only if”; (vii) the term “or” means “and/or”;
(viii) reference to any Law means such Law as amended, modified, codified or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder; (ix) any agreement, instrument,
insurance policy, Law or Order defined or referred to herein or in any agreement
or instrument that is referred to herein means such agreement, instrument,
insurance policy, Law or Order as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes, regulations, rules or orders) by
succession of comparable successor statutes, regulations, rules or orders and
references to all attachments thereto and instruments incorporated therein; and
(x) except as otherwise indicated, all references in this Agreement to the words
“Section,” “Schedule” and “Exhibit” are intended to refer to Sections, Schedules
and exhibits to this Agreement.
 
12.4. Conflict Between Agreements. In the event of any inconsistency, conflict
or ambiguity as to the rights and obligations of the parties under this
Agreement, the terms of this Agreement shall control and supersede any such
inconsistency, conflict or ambiguity.
 
12.5. Severability. In case any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality, and enforceability of the remaining provisions will not in
any way be affected or impaired. Any illegal or unenforceable term will be
deemed to be void and of no force and effect only to the minimum extent
necessary to bring such term within the provisions of applicable Law and such
term, as so modified, and the balance of this Agreement will then be fully
enforceable. The parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision that carries out, so
far as may be valid, legal and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision.
 
12.6. No Third-Party Beneficiaries. Except for the indemnification rights of the
Purchaser Indemnified Parties and the Company Indemnified Parties set forth
herein, this Agreement is for the sole benefit of the parties hereto and their
successors and permitted assigns and nothing herein expressed or implied shall
give or be construed to give to any Person, other than the parties hereto and
such successors and assigns, any legal or equitable rights hereunder.
 
21

 
 
12.7. Amendment; Waiver. This Agreement may not be amended or modified except by
an instrument in writing signed by each of the parties hereto. Neither the
failure nor any delay by any party in exercising any right, power or privilege
under this Agreement will operate as a waiver of such right, power or privilege,
and single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege or the
exercise of any other right, power or privilege. To the maximum extent permitted
by applicable Law, (i) no Action or right arising out of this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
Action or right unless in a writing signed by the party against which such
waiver or renunciation is charged; (ii) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; (iii)
no extension of time granted by any party for the performance of any obligation
or act by any other party will be deemed to be an extension of time for the
performance of any other obligation or act hereunder; and (iv) no notice to or
demand on one party will be deemed to be a waiver of any obligation of such
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement or the documents
referred to in this Agreement.
 
12.8. Remedies. Except as specifically set forth in this Agreement, any party
having any rights under any provision of this Agreement will have all rights and
remedies set forth in this Agreement and all rights and remedies which such
party may have been granted at any time under any other contract or agreement
and all of the rights which such party may have under any applicable Law. Except
as specifically set forth in this Agreement, any such party will be entitled to
(a) enforce such rights specifically, without posting a bond or other security,
(b) to recover damages by reason of a breach of any provision of this Agreement
and (c) to exercise all other rights granted by applicable Law. The exercise of
any remedy by a party will not preclude the exercise of any other remedy by such
party.
 
12.9. Mutual Drafting. The parties acknowledge and agree that: (a) this
Agreement is the result of negotiations between the parties and will not be
deemed or construed as having been drafted by any one party, (b) each party and
its counsel have reviewed and negotiated the terms and provisions of this
Agreement (including any exhibits attached hereto) and the other Transactional
Documents and have contributed to their revision, (c) the rule of construction
to the effect that any ambiguities are resolved against the drafting party will
not be employed in the interpretation of this Agreement, (d) neither the
drafting history nor the negotiating history of this Agreement or the other
Transactional Documents may be used or referred to in connection with the
construction or interpretation thereof, and (e) the terms and provisions of this
Agreement will be construed fairly as to all parties hereto and not in favor of
or against any party, regardless of which party was generally responsible for
the preparation of this Agreement.
 
12.10. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York (without giving effect to its
choice of law principles).
 
12.11. Consent to Jurisdiction; Waivers. For purposes of any Action arising out
of or in connection with this Agreement or any transaction contemplated hereby,
each of the parties hereto (a) irrevocably submits to the exclusive jurisdiction
and venue of any state or federal court located within New York County, State of
New York, (b) agrees that service of any process, summons, notice or document by
U.S. registered mail to such party’s respective address set forth in Section
12.2 shall be effective service of process for any Action with respect to any
matters to which it has submitted to jurisdiction in this Section 12.11, and (c)
waives and covenants not to assert or plead, by way of motion, as a defense or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of such court, that the Action is brought in an inconvenient
forum, that the venue of the Action is improper or that this Agreement or the
subject matter hereof may not be enforced in or by such court, and hereby agrees
not to challenge such jurisdiction or venue by reason of any offsets or
counterclaims in any such Action.
 
22

 
 
12.12. WAIVER OF TRIAL BY JURY. THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE
RIGHT ANY PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT AND ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY IN CONNECTION WITH SUCH AGREEMENTS.
 
12.13. Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. A photocopy, faxed, scanned and/or
emailed copy of this Agreement or Transactional Documents or any signature page
to this Agreement or any Transactional Documents, shall have the same validity
and enforceability as an originally signed copy.
 
12.14. Entire Agreement. This Agreement (including the exhibits and Schedules
hereto, which are hereby incorporated herein by reference and deemed part of
this Agreement), together with Transactional Documents constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and undertakings, both written and oral, with
respect to the subject matter hereof.
 
 
[Remainder of Page Intentionally Left Blank; Signatures Appear on Following
Page]
 
 
 
 
 
23

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.
 
 
the Company :
 
CELLULAR BIOMEDICINE GROUP, INC.
 
By: /s/ Tony (Bizuo) Liu
       Name: Tony (Bizuo) Liu
       Title: Chief Executive Officer

 
 
 
[Purchasers signature page follows]
 
 

 
 
 
the Purchasers:
 
/s/ Bizuo (Tony) Liu
Bizuo (Tony) Liu
 
 
/s/ Andrew Chan
Andrew Chan
 
 
/s/ Yihong Yao
Yihong Yao

 
 
 
 
 

 
 
ANNEX A
 
Name of Purchaser
Number of Shares
Price per Share
Total Purchase Price
Bizuo (Tony) Liu
29,167
$12.00
$350,000.00
Andrew Chan
8,333
$12.00
$100,000.00
Yihong Yao
4,167
$12.00
$50,000.00
 
 
 
 
Total
41,667
 
$500,000.00

 
 
 
 
 
 
 
 


 
 
 
 
 
 
